Citation Nr: 1747418	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO. 13-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating and a disability rating in excess of 40 percent from October 22, 2013 for service-connected residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. Prior to April 25, 2013, the Veteran's voiding dysfunction did not require the use of absorbent material.

2. Beginning April 25, 2013, the Veteran's voiding dysfunction required the use of absorbent materials which required changing more than 4 times per day.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2. Effective April 25, 2013, the criteria for a disability rating of 60 percent for residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The request for a higher initial disability is a "downstream" issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). Once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an initial compensable disability rating and citing the applicable statutes and regulations. 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The March 2012 and June 2015 VA examiners performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Increased Rating for Residuals of Prostate Cancer 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The Veteran's prostate cancer disability is rated according to 38 C.F.R. § 4.155b, DC 7528. This diagnostic code provides that a 100 percent rating is warranted for malignant neoplasms of the genitourinary system. The note to this diagnostic codes states that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter. If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528 (2016). 

38 C.F.R. § 4.115a provides rating criteria for renal dysfunction and voiding dysfunction. A noncompensable rating for renal dysfunction is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101. A 30 percent rating is warranted for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. A 60 percent rating is warranted for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is warranted for an individual who requires regular dialysis, or is precluded from more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent, or creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

A 20 percent rating is warranted for voiding dysfunction with continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is warranted for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is warranted for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. 
§ 4.115a (2016).

Prior to April 25, 2013, the Veteran's prostate cancer residuals were rated as noncompensable. The Veteran's residuals of prostate cancer have also resulted in erectile dysfunction which is separately service-connected and rated. There is no objective medical evidence the Veteran experiences renal dysfunction, and the Veteran denies any renal dysfunction. See February 2017 Hearing Testimony. The Veteran contends he is entitled to a higher disability rating based on voiding dysfunction. 

Upon VA examination in March 2012, the VA examiner noted the Veteran experienced urinary incontinence as a result of treatment for his prostate cancer, but did not require the use of absorbent material. The examiner also noted that the Veteran's voiding dysfunction did not cause signs or symptoms of urinary frequency or obstructive voiding. 

In January 2011 private treatment records, Yi C. Hsieh, M.D. noted the Veteran experienced minimum urinary symptoms. However, in correspondence received on April 25, 2013, the Veteran reported that voiding dysfunction required the use of absorbent material two to four times per day. The Veteran reiterated his subjective report during a VA examination in June 2015, when the examiner noted the Veteran's voiding dysfunction required the use of absorbent material changed two to four times per day. The VA examiner also noted the Veteran's voiding dysfunction caused signs and symptoms of urinary frequency and obstructed voiding. 

June 2016 VA treatment records noted that Veteran experienced increased dribbling and had to wear a pad when going out for long periods of time. In February 2017, Dr. Hsieh noted the Veteran's voiding dysfunction required the use of six pads per day. In February 2017, the Veteran testified that he had to use absorbent material which he changed four to six times per day. In a February 2017 letter, the Veteran's wife stated that the Veteran experienced incontinence that required him to change pads four to six times per day. 

The Board will grant the benefit based on the benefit-of-the-doubt doctrine and assign the maximum schedular rating of 60 percent rating effective April 25, 2013. 38 C.F.R. § 4.115a.



ORDER

An initial compensable disability rating for residuals of prostate cancer is denied.

A disability rating of 60 percent from April 25, 2013 for residuals of prostate cancer is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


